Exhibit 99.1 FOR IMMEDIATE RELEASE Manhattan Associates Announces Return of Dennis Story as CFO ATLANTA, (August 1, 2016) – Manhattan Associates, Inc. (NASDAQ: MANH) today announced the reappointment of Dennis Story as executive vice president, chief financial officer and treasurer, effective July 31, 2016. “We are very pleased to have Dennis rejoin the Manhattan team,” said Eddie Capel, president and chief executive officer, Manhattan Associates. “Dennis is an experienced, talented executive and his deep knowledge of our business, industry and investors is invaluable as we strive to continue our exceptional financial performance.” “I’m fortunate the window to return to Manhattan Associates had not closed,” said Story. “I am excited to rejoin the industry leader in supply chain commerce solutions and look forward to playing an integral role in the company’s long-term growth and success.” Receive up-to-date product, customer and partner news directly from Manhattan Associates on Twitter and Facebook. About Manhattan Associates
